Calhoon, J.,
delivered the opinion of the court.
Appellee brought his action in the court below for damages for personal injuries. The court below granted a peremptory instruction for the railroad company. Then the appellee, plaintiff helow, moved the court to set aside the verdict and grant him a new trial, which was done, and the railroad company appeals from the order granting a new trial; the appeal being taken under § 4910 of the Code of 1906.
This appeal must be dismissed, because it is not from a final judgment of the court. Code 1906, § 33. See opinion and concurring opinion in Y. & M. V. R. R. Co. v. Wallace, ante, s.c., 43 South., 469.

Appeal dismissed.